Case 1:19-cv-00328-TMT-MEH Document 81 Filed 02/08/21 USDC Colorado Page 1 of 2




        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                               COLORADO

                             Civil Action No. 1:19-cv-328-TMT-MEH

     Michael Abbondanza,
     Tavin Foods, Inc.
                     Plaintiffs,
     v.

     Jason Weiss,
     Weiss Law Group, PC,
     Brett Huff,
     Richard Leslie,
     Huff and Leslie, LLP,
     Peter Leiner,
     Giovania Paloni,
                     Defendants.

                                     NOTICE OF SUBPOENA



                Pursuant to Fed. R. Civ. P. 45, Plaintiff hereby gives notice to all Defendants of

  issuance of a subpoena to United Airlines, Inc. for production of documents on or before February

  27, 20121, at 10:00 am. The subpoena is attached as Ex. 1.

  RESPECTFULLY submitted on this February 8, 2021.

                                              Regards,

                                               LAW OFFICES OF COURTENAY PATTERSON
                                               /s/ Courtenay Patterson_______________
                                               Courtenay Patterson, Esq., CO Bar No. 49215
                                               Law Offices of Courtenay Patterson
                                               1716 N. Main St., Suite A #331
                                               Longmont, CO 80501
                                               Email: courtenay.patterson@gmail.com
                                               Telephone: (925) 237-1187

                                                Attorney for Plaintiff
Case 1:19-cv-00328-TMT-MEH Document 81 Filed 02/08/21 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

        On February 8, 2021, I certify that the foregoing was served on all counsel of record
  via ECF filing.

                                             /s/ Courtenay Patterson_______________
                                             Courtenay Patterson, Esq., CO Bar No. 49215
